NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-NOV-2022
                                            08:40 AM
                                            Dkt. 191 OAWST

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


      MARK D. LOUVIERE, Claimant-Appellant/Cross-Appellee,
                                 v.
                  HILTON HAWAIIAN VILLAGE, LLC,
                Employer-Appellee/Cross-Appellant,
                                and
SEDGWICK CMS-HAWAII, Insurance Carrier-Appellee/Cross-Appellant,
                                and
       SPECIAL COMPENSATION FUND, Appellee/Cross-Appellant


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2014-027; DCD NO.: 2-08-06806)
           (CASE NO. AB 2014-028; DCD NO.: 2-04-03545)


                               ORDER
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the Stipulation to Dismiss Appeal
and Cross-Appeal (Stipulation to Dismiss), filed October 19, 2022
(JIMS dkt. 184), by counsel for Employer-Appellee/Cross-Appellant
Hilton Hawaiian Village LLC and Insurance Carrier-Appellee/Cross-
Appellant Sedgwick CMS-Hawaii, the papers in support, and the
record, it appears that (1) the appeal has been docketed; (2) the
parties stipulate to dismiss the appeal with prejudice and bear
their own attorneys' fees and costs except as previously ordered
by this court; (3) the stipulation is dated and signed by all
parties appearing in the appeal; and (4) the dismissal is
authorized by Rule 42(b) of the Hawai#i Rules of Appellate
Procedure.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss is approved and the appeal is dismissed with prejudice.
The parties shall bear their own attorneys' fees and costs,
except as previously ordered by this court.
          DATED: Honolulu, Hawai#i, November 30, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2